Citation Nr: 1000881	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-24 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of a temporary total rating based 
on the need for convalescence beyond May 31, 2005, due to 
November 29, 2004, right knee surgery.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1968 and from February 1973 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's claim was remanded by the Board in July 2009 in 
order to provide the Veteran a hearing.


FINDING OF FACT

The Veteran's right knee surgery on November 29, 2004, did 
not require convalescence beyond May 31, 2005.


CONCLUSION OF LAW

The criteria for extension beyond May 31, 2005, of a 
temporary total rating for convalescence have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In April 2006 VA sent the Veteran a letter that provided the 
Veteran notice regarding the requirements for entitlement to 
a temporary total disability rating under 38 C.F.R. § 4.30, 
based on a need for convalescence.  This letter also informed 
the Veteran of how the VA determines the degree of a 
disability and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the Veteran was not provided the required 
notice regarding the requirements for an extension of a 
temporary total rating in a VCAA letter prior to the 
adjudication of his claim by the RO.  Despite any deficiency 
in the provision of the notice, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the communications sent to the Veteran over the 
course of this appeal.  In a July 2007 statement of the case 
the RO informed the Veteran of the information and evidence 
required for an extension of a temporary total rating under 
38 C.F.R. § 4.30.  Additionally, the Veteran was afforded 
ample opportunity to submit additional evidence in support of 
his claim and the Veteran's claim was subsequently 
readjudicated by the RO in November 2008.  The Board finds 
that the Veteran clearly has actual knowledge of the evidence 
he is required to submit in this case; and based on the 
Veteran's contentions as well as the communications provided 
to the Veteran by the VA, it is reasonable to expect that the 
Veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal have been 
identified and obtained.  The evidence of record includes the 
November 29, 2004, surgical records and the private and VA 
medical records from the year following surgery.  The Veteran 
has provided testimony at a hearing in support of his claim.  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on the claim that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.

On September 29, 2004, the Veteran underwent right knee 
surgery.  The December 1, 2004 hospital discharge summary 
notes that the Veteran underwent right anterior cruciate 
ligament reconstruction.  There were no complications from 
the procedure.  Postoperatively the Veteran did well, 
although he had a prolonged hospital stay secondary to pain 
control.   

In December 2004 the Veteran submitted a claim for a 
temporary total rating for convalescence and requested that 
the total rating be continued until June 1, 2005.  The 
Veteran included a statement from the VA orthopedic 
department stating that the Veteran could not work from date 
of surgery until June 1, 2005.

A January 2005 rating decision granted the Veteran a 
temporary total rating for convalescence from November 29, 
2004, to May 31, 2005, due to the right knee surgery.  Thus 
the Veteran was provided a temporary total convalescent 
rating for six months from the first day of the month 
following the November 2004 surgery.

A May 19, 2004, VA orthopedic record states that the Veteran 
reported constant knee pain.  The Veteran denied falls or 
feeling of instability.  Examination revealed full range of 
motion of the right knee and negative drawer signs.  

A June 30, 2005, VA outpatient record notes that the Veteran 
had no instability of the right knee.

In June 2005, the Veteran submitted two VA medical 
statements.  A May 19, 2005, note states that the Veteran 
should be excused from all work activities as he is still 
recovering from complicated right knee reconstruction and 
that the Veteran cannot work until August 1, 2005.  A June 
2005 note states that the Veteran should be excused from work 
duties until re-examination on September 30, 2005.

Physical therapy notes dated in August and September 2005 
note that the Veteran reported instability of the right knee.

A September 29, 2005, VA medical note states that the Veteran 
could return to light duty work on October 3, 2005, with no 
knee bending, lunges or heavily lifting from the back. 

A December 2005 VA medical note states that the Veteran could 
return to work with no restrictions other than wearing a 
right knee brace.

In June 2005, the Veteran requested that his temporary total 
rating be extended to September 30, 2005.  On his July 2007 
substantive appeal the Veteran stated that his temporary 
total rating should be extended four months to October 1, 
2005.  He asserted that VA medical records show that his 
treating physician did not release him to return to work 
until October 1, 2005.  

At his September 2009 hearing, the Veteran referred to the 
May 19, 2005, VA statement indicating that the Veteran was 
excused from work and was recuperating from a complicated 
right knee reconstructive surgery.  The Veteran asserted that 
a May 27, 2005, document indicating that he was walking three 
miles a day and working 40 hours a week was erroneous.  He 
reported that he did not actually return to work until 
February 2006.  

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

The Board has considered the May 19, 2005, VA medical 
statement that the Veteran was unable to work until August 1, 
2005, and the June 2005 VA medical statement that the Veteran 
was unable to work until September 30, 2005, due to the 
Veteran's right knee condition.  These opinions, however, do 
not provide a basis for granting an extension of a temporary 
total rating beyond May 31, 2005.  The VA statements provide 
no details of the actual symptoms of the Veteran's right 
knee.  The VA treatment records dated from May to December 
2005 do provide actual details of the Veteran's right knee 
postoperative condition.  These records show that the Veteran 
had good range of motion of the right knee.  Some of the 
records showed the Veteran's right knee to be stable and 
others indicated that the Veteran had some instability of the 
right knee.  The treatment records do not indicate the 
presence of severe postoperative residuals subsequent to May 
31, 2005.  These records show that the Veteran did not have 
incompletely healed surgical wounds, therapeutic 
immobilization of the right knee joint, application of a body 
cast, or the necessity for house confinement.  38 C.F.R. § 
4.30.  Accordingly, the preponderance of the evidence is 
against the extension of a temporary total convalescent 
rating beyond May 31, 2005.


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence beyond May 31, 2005, for right knee surgery is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


